ACCEPTED
                                                                                           01-14-00434-CR
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                       1/2/2015 8:54:58 AM
                                                                                      CHRISTOPHER PRINE
                                                                                                    CLERK

                       No. 01-14-00434-CR
                               In the
                         Court of Appeals              FILED IN
                                                1st COURT OF APPEALS
                              For the               HOUSTON, TEXAS
                      First District of Texas   1/2/2015 8:54:58 AM
                            At Houston          CHRISTOPHER A. PRINE
                                             Clerk

                           No. 1368857
                    In the 339th District Court
                     Of Harris County, Texas
                   
                      ALEX GONZALEZ
                             Appellant
                                 V.
                   THE STATE OF TEXAS
                             Appellee
                   
 STATE’S MOTION FOR SECOND EXTENSION OF TIME TO FILE BRIEF
                      
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

      1. The appellant was charged with evading detention in a motor vehicle

         committed on November 23, 2012 (CR – 13). He pled “not guilty” to the

         charge, and the case was tried to a jury (CR – 152). The jury found him

         guilty and assessed punishment at 25 years in prison on May 22, 2014

         (CR – 152). The appellant filed notice of appeal that same day, and the

         trial court certified that he had the right to appeal (CR – 156-157).
2. The State’s brief is due on December 3, 2014. The State hereby requests

   a 30-day extension for the filing of the State’s brief.

3. The following facts are relied upon to show good cause for an extension

   of time to allow the State to file its brief:

      a. The record in this case is over 162 megabytes in length split over
          nine files and will take a large amount of time to process.

      b. The undersigned attorney researched and answered by email the
          legal questions of more than thirty-five trial prosecutors since the
          appellant filed his brief. The undersigned attorney researched and
          answered even more such questions by phone during that time
          period.    The undersigned attorney is also responsible for
          supervising six other appellate prosecutors, and has spent a
          substantial amount of time reviewing the briefs of those
          prosecutors, attending their oral arguments, and assisting in the
          preparation of both during that time period.           Finally, the
          undersigned attorney has been responsible for training a new
          appellate prosecutor, which requires more intense supervision and
          editing, and therefore, more of a time commitment.

      c. The undersigned attorney was involved in completing the
          following written appellate projects since the appellant filed his
          brief:

           (1)      Ismael Trevino v. The State of Texas
                    No. 14-14-00262-CR
                    Brief filed November 3, 2014

           (2)      Linda Lewis v. The State of Texas
                    No. 01-13-00849-CR
                    Brief filed November 11, 2014

           (3)      Cody Carr v. The State of Texas
                    No. 14-14-00087-CR
                    Brief to be filed December 22, 2014
                (4)     Greg Saldinger v. The State of Texas
                        No. 14-14-00402-CR
                        Brief to be filed December 24, 2014



WHEREFORE, the State prays that this Court will grant the requested extension.

                                                 Respectfully submitted,

                                                 /s/ Eric Kugler
                                                 ERIC KUGLER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 Kugler_eric@dao.hctx.net
                                                 TBC No. 796910

                          CERTIFICATE OF SERVICE
    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

      Nicole DeBorde
      Attorney at Law
      712 Main Street, Suite 2400
      Houston, Texas 77002
      Nicole@BSDLawFirm.com

                                                 /s/ Eric Kugler
                                                 ERIC KUGLER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 TBC No. 796910
Date: January 2, 2015